Title: To Thomas Jefferson from Madame Plumard de Bellanger, with Enclosure, 16 September 1787
From: Bellanger, Madame Plumard de
To: Jefferson, Thomas




ce 16 septembre 1787

Voici Monsieur la lettre que j’ecris a Mr. Derieux, puisque vous voulés bien la mettre dans vos paquets pour lui faire tenir. Je lui marque que vous avés la bonté de répondre de ma sureté vis a vis des Négocians qui lui donneront l’argent que je lui destine: que c’est une somme de quinze mille livres qu’il touchera. Il convient Monsieur puisque vous voulés bien vous avancer ainsi pour que Mr. Derieux touche plutot, que je vous envoye un engagement par lequel je promets de vous remettre la ditte somme de quinze mille livres a la fin de Novembre de cette année. Cette promesse est cy jointe.
Je vous fais mille remerciemens Monsieur de ce que vous voulés bien vous interresser a mon malheureux Cousin. J’espère que vous voudrés bien le recommander a Mr. le Colonnel Nic Loüis [Nicholas Lewis] pour qu’il lui donne les conseils dont il a besoin pour tirer le meilleur parti de la somme que je lui envoye.

Vous avés eu bien beau tems pour retourner a Paris. Je desire qu’il soit tel encore assés de tems pour que vous reveniés a st Germain faire la partie de dés chés moi. J’ay étté enchantée des momens que vous avés bien voulu me donner.
J’ay l’honneur d’être Monsieur Votre tres humble et tres obeissante servante,

Plumard Bellanger



Enclosure
Monsieur Jefferson voulant bien avoir la bonté de se charger de faire toucher a Monsr. Plumard Derieux mon Cousin actuellement en Virginie une somme de quinze mille livres que je veux lui faire passer
Je soussigné m’engage et promets de remettre a Monsieur Jefferson Ministre Plénipotentiaire des Etats Unis d’Amérique la ditte somme de quinze mille livres a la fin de Novembre pour être payées sur les traittes que fournira sur Monsieur Jefferson le dit sieur Derieux, lesquelles lettres aquittées me seront remises pour ma décharge envers Monsieur Jefferson. A St Germain ce 16 septembre 1787.

Plumard Ve. Bellanger, Conser. D Etat


